COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00273-CV


IN RE DONALD JASON MCCOY                                                RELATOR




                                       ----------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 231-538847-13

                                       ----------

                DISSENTING MEMORANDUM OPINION1

                                       ----------

      I am of the tentative opinion that a serious question exists concerning the

relief requested in Relator Donald Jason McCoy’s petition for writ of mandamus

that requires further consideration.     See Tex. R. App. P. 52.8(b).    Relator’s

petition complains of the trial court’s August 10, 2015 temporary order pending

appeal that requires Relator to pay Real Party in Interest Elena Khoroknorina




      1
       See Tex. R. App. P. 47.4.
$8,000 in appellate fees on or before August 31, 2015, pursuant to Texas Family

Code section 6.709(a)(2). See Tex. Fam. Code Ann. § 6.709(a)(2) (West 2006).

      Relator is proceeding pro se in his appeal from the trial court’s divorce

judgment in cause number 02-15-00208-CV in our court. He has paid $427 for

preparation of the clerk’s record, which has been filed with our court. The court

reporter has requested and has been granted an extension of time to file the

reporter’s record.      Relator’s petition for writ of mandamus contains Relator’s

certification of the truth of the facts set forth therein and alleges that “requiring

him to pay RPI’s legal fees . . . would make him destitute.”

      Because Respondent’s temporary order requires Relator to pay $8,000 in

appellate attorney’s fees to Real Party in Interest on August 31, 2015, during the

pendency of Relator’s appeal; because Relator claims that the payment “would

make him destitute”; and because, consequently, the ordered payment has the

potential to preclude Relator’s continued prosecution of his appeal, I would grant

Relator’s request for an emergency order staying Respondent’s order requiring

Relator’s payment of $8,000 on August 31, 2015, and I would request a

response. See Tex. R. App. P. 52.8(b)(1); Braden v. Downey, 811 S.W.2d 922,

928–31 (Tex. 1991). Because the majority opinion denies all relief requested, I

respectfully dissent.

                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE



                                      2
DELIVERED: August 28, 2015




                             3